                                          Case 2:20-cr-00032-JCC Document 81 Filed 06/22/20 Page 1 of 3
WA/WD PTS-
Modification
(01/19)                                         UNITED STATES DISTRICT COURT
                                                                        for
                                                        Western District of Washington
Garz a J ohnny R oman M odification   -
                                              Report on Defendant Under Pretrial Services Supervision
Date of Report: 06/19/2020
Name of Defendant: Johnny Roman Garza                           Case Number: 2:20CR00032JCC-004
Name of Judicial Officer: The Honorable Brian A. Tsuchida, Chief United States Magistrate Judge
Original Offense: Ct. 1: Conspiracy to Mail Threatening Communications and to Commit Cyberstalking
                   Cts. 2-4: Mailing Threatening Communications
Date Supervision Commenced: 04/03/2020

Bond Conditions Imposed

• Submit to drug and alcohol testing, to include urinalysis, breathalyzer, or hand-held testing devices, as
  directed by Pretrial Services. You shall not use, consume, or possess alcohol, any product containing alcohol,
  or other intoxicants, including medication, unless prescribed to you by a physician and under the direction of
  Pretrial Services. Obtain an alcohol/substance abuse evaluation and follow any treatment recommendations
  as directed by Pretrial Services. You shall participate as directed in a program approved by the probation and
  pretrial services office for treatment of narcotic addiction, drug dependency, or substance abuse, which may
  include testing to determine if the defendant has reverted to the use of drugs or alcohol.

• Travel is restricted to the Western District of Washington and Maricopa County and Pinal County within the
  District of Arizona, or as directed by Pretrial Services.

• The defendant shall participate in the location monitoring program with Active Global Positioning
  technology via mobile application. The defendant is restricted to his/her residence at all times except for
  employment, religious services, medical, legal reasons, or as otherwise approved by the location monitoring
  specialist. The defendant shall abide by all program requirements, and must contribute towards the costs of
  the services, to the extent financially able, as determined by the location monitoring specialist.

• Surrender all current and expired passports and travel documents to the court. Do not apply for/obtain a new
  passport or travel document from any country without permission of the court. If the surrendered passport is
  a foreign passport, it shall be forwarded to Immigration and Customs Enforcement if defendant is convicted
  of an offense, unless otherwise ordered by the Court.

• You are prohibited from possessing or having access to firearms and dangerous weapons. All firearms and
  dangerous weapons must be removed from your residence(s), vehicle(s), and place of employment. This
  condition operates in conjunction with any restrictions imposed under Title 18, USC 922, and the Washington
  State Revised Code, Chapter 9.41.

• Undergo a mental health, psychiatric or psychological evaluation and follow all treatment recommendations
  in that evaluation, as directed by Pretrial Services. You shall take all medications as prescribed.

• You must contribute towards the costs of the services required by this bond, to the extent you are financially
  able to do so, as determined by Pretrial Services.
                  Case 2:20-cr-00032-JCC Document 81 Filed 06/22/20 Page 2 of 3
The Honorable Brian A. Tsuchida, Chief United States Magistrate Judge                                       Page 2
Report on Defendant Under Pretrial Services Supervision                                                  6/19/2020

• You shall not have direct contact or indirect contact with any existing and/or future co-defendant(s) in this
  case.

• You shall not have direct contact or indirect contact with any existing and/or future witnesses in this case.

• The defendant shall comply with the requirements of the U.S. Probation and Pretrial Services Computer
  Monitoring Program as directed. The defendant shall consent to the U.S. Probation and Pretrial Services
  Office conducting ongoing monitoring of his/her computer(s), hardware, software, and any/and all electronic
  devices/media.

    The monitoring will include the installation, at the defendant’s expense, of hardware or software systems that
    allow evaluation of his/her computer use. Monitoring may also include the retrieval and copying of all data
    from his/her computer(s) or any/and all other electronic devices/media. The defendant may be subject to
    quarterly polygraph testing at his/her expense, solely to ensure compliance with the requirements of the
    monitoring program. The defendant hereby consents to U.S. Probation and Pretrial Services’ use of electronic
    detection devices to evaluate the defendant’s access to WiFi (wireless fidelity) connections.

• Release on third-party custody to: Stacey Ehrig

                                      PETITIONING THE COURT
      To modify the conditions of supervision

ADD:

The defendant shall not use, possess or have access to a computer or computer components (functional or non-
functional), including but not limited to hard drives, external storage devices, keyboards, and mouse, at the
defendant’s residence, place of employment, private homes, libraries, schools, or other public locations, without
prior approval of Pretrial Services. In addition, the defendant shall not use, possess, or have access to PDA’s,
gaming systems, and Internet enabled TV devices, nor access the internet through use of a cellular phone device.
The defendant shall not access the internet, or private or public computer networks, or not have others do so on
his/her behalf, without prior approval of Pretrial Services. The defendant hereby consents to U.S. Pretrial Services'
use of electronic detection devices to evaluate the defendant's access to WiFi (wireless fidelity) connections.

                                                      CAUSE

On June 18, 2020, during a home visit, United States Pretrial Services Officer Alex Wamboldt in the District of
Arizona found a gaming device hooked up to a Smart television (internet-capable device) in the defendant’s room.
Although Mr. Garza was not ordered to not possess a computer or computer components, Internet-enabled TV
devices, or gaming systems, I believe it was the Court’s intention that the defendant advise the Pretrial Services
officer of any computer equipment or devices with Internet capability he has in his possession so we might
evaluate what the defendant is using these devices for and determine whether they should be monitored. Typically,
the condition above works in tandem with the computer monitoring condition which would allow the Pretrial
Services officer to grant authorization to use specific devices where computer monitoring is not available such as
for work or school and to determine which devices require computer monitoring. Computer monitoring is not
available on gaming systems or Smart TVs; therefore, the Pretrial Services officer has no way of determining if
the devices are used like a computer for unlawful purposes. It is not our intent to restrict the defendant from
having access to legitimate devices that he has a reasonable use for as long as we can monitor them.
                 Case 2:20-cr-00032-JCC Document 81 Filed 06/22/20 Page 3 of 3
The Honorable Brian A. Tsuchida, Chief United States Magistrate Judge                                    Page 3
Report on Defendant Under Pretrial Services Supervision                                               6/19/2020


I consulted with Assistant United States Attorney Tom Woods and he agrees with the modification. Defense
counsel, Seth Apfel, opposes the condition and would like to be heard on the matter.



I swear under penalty of perjury that the            APPROVED:
foregoing is true and correct.                       Connie Smith
                                                     Chief United States Probation and Pretrial Services Officer
Executed on this 19th day of June, 2020.             BY:



A
Lorraine Bolle
                                                     A
                                                     Patrick E. Robertson
United States Probation Officer                      Supervising United States Probation Officer

                     THE COURT FINDS PROBABLE CAUSE AND DIRECTS:
 Modify the Conditions as noted above
 Other




                                                      Brian A. Tsuchida, Chief United States Magistrate Judge

                                                                                Date
